El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
Ramón Pastor Díaz Molinari a su fallecimiento el 4 de noviembre de 1939, dejó un capital calculado en $600,000: Sus únicos y • universales herederos fueron su hijo legitimó Ignacio Díaz Luzunaris, su hijo natural reconocido Bamón Díaz Bivera,(1) y su viuda Eustacia Luciano Maldonado. Por escritura de 28 de febrero de 1940 ante el notario Adolfo Porrata Doria, el hijo natural celebró con su hermano un *184contrato de transacción de derechos hereditarios a virtud del cual sólo recibió la cantidad de $10,000 en pago total de su participación en la herencia de su padre. Para anular esa transacción, Ramón Díaz Rivera, previamente declarado in-capaz para administrar sus bienes por razón de locura, repre-sentado por su tutora, su madre Josefa Rivera, instó este pleito contra Ignacio Díaz Luzunaris, (2) el 26 de enero de 1945. Basó su causa de acción en que al tiempo de cele-brarse el referido contrato estaba padeciendo de enajenación mental y por ese motivo no tenía capacidad para prestar el consentimiento que para la existencia de todo contrato re-quiere el artículo 1213 del Código Civil. (3)
En su contestación negó el demandado la incapacidad mental del demandante. Alegó que la demanda no aducía hechos constitutivos de causa de acción; que el demandante estaba impedido de invocar su incapacidad porque en la acción de ■filiación, en la cual se dictó sentencia a su favor el mismo día- en que fueron transigidos los derechos hereditarios, el demandante compareció sin estar representado por tutor, lo que según el demandado lo indujo a creer que estaba capa-citado para contratar. Por último se alegó que la acción había prescrito, por cuanto al tiempo de radicarse la de-manda de este pleito, habían transcurrido más de cuatro años desde la consumación del contrato de transacción.
La corte inferior escribió una extensa opinión en la que desestima todas las defensas interpuestas por el demandado; *185.hace un resumen de la declaración de cada testigo de una y ■otra parte, y luego pasa a exponer sus conclusiones de hecho, para llegar entonces a la conclusión de que el consentimiento prestado por el demandante estaba viciado por la influencia indebida que ciertas personas, entre ellas su jiropio abogado, .habían ejercido sobre él, que era un débil mental. Por ese fundamento declaró inexistente el contrato de transacción de •derechos hereditarios, y en consecuencia, dictó sentencia a favor del demandante. (4)
No podemos convenir con la corte inferior en que •el contrato es inexistente por el fundamento de que el mismo fuera obtenido mediante “influencia indebida”. La doctrina :de influencia indebida de la Ley Común, con una variante que discutiremos más adelante, está comprendida en la más abarcadora del dolo del Derecho Civil, consagrada en el artículo 1221 del Código Civil en los siguientes términos:
' ‘ 4rt. 1221. — Hay dolo cuando con palabras o maquinaciones insi-•diosas de parte de uno de los contratantes, es inducido el otro a •celebrar un contrato que sin ellas no hubiera hecho.” (Bastardillas .nuestras.)
Comentando Manresa el artículo 1269 del Código Civil .Español, igual al 1221 del nuestro, y refiriéndose al dolo cau-sante, (5) dice:
“La esencia de esta especie de dolo se encuentra en el engaño •que obtiene un consentimiento del engañado, arrancándolo, o a lo *186menos influyendo en él. Esto quieren indicar las palabras ‘o maqui-naciones insidiosas’, a que se refiere la ley, las cuales comprenden las falsas promesas, la exageración de esperanzas o beneficios, el abuso de la confianza, la ficción de nombre, cualidades o poder, las-mil formas, en súma, del engaño, que pueden alucinar a un contra-tante, produciendo un consentimiento viciado, ... ”. Manresa, Co-mentarios al Código Civil Español, t. 8 (2da. ed. 1907) pág. 657. (Bastardillas nuestras.)
Compárese ahora el dolo del Derecho Civil con la “in-fluencia indebida”, según la define II Restatement of the Law of Contracts, sec. 497, pág. 954 et seq.:
“Cuando una parte se halla bajo el dominio de otra o cuando por virtud de la relación existente entre ellas una está justificada en asumir que la otra no actuará en forma inconsistente con su bien-estar, una transacción inducida por injusta persuasión de la última, ha sido inducida por influencia indebida y es anulable.”
Bastará leer el comentario de Manresa para advertir que la frase “o maquinaciones insidiosas” con el significado que tiene en el Derecho Civil Español, comprende la indebida in-fluencia de la Ley Común.
Consiste la variante que dijéramos antes, en que bajo el Derecho Civil, cuando el dolo procede de una persona que no es parte o no actúa con la complicidad o al menos con el conocimiento sin protesta del contratante favorecido, el contrato es perfectamente válido. Naturalmente, el contratante perjudicado tiene una causa de acción por los daños sufridos contra el tercero que lo engañó. Esta doctrina descansa en que en tal caso las dos partes contratantes proceden de buena fe y no hay motivo para imponer a una de ellas lasconsecuencias de lo hecho por un tercero, en el cual depositara imprudentemente confianza el otro contratante. No obstante, dice Manresa, el dolo causado por un tercero puede 'producir la nulidad del contrato, cuando ese dolo produzca error en el contratante que lo sufre. En tal caso, no es el dolo, sino el error el que vicia el consentimiento. Manresa, ob. y t. citados, pág. 854. Pero ya se vicie el consen-*187timiento por dolo o por error, el contrato es meramente anu-lable. En cambio, bajo la Ley Común, la influencia indebida,, a pesar de que sea cansada por nn tercero qne en nada se-beneficie con el contrato, vicia el consentimiento annqne sea sin la complicidad o el conocimiento del contratante favore-cido. Véase Monografía en 96 A.L.B. 613.
Pero nuestra discrepancia no se reduce a una cuestión de semántica. Ya adoptemos el nombre de la doctrina, de la Ley Común, ya usemos la denominación que a esa doctrina corresponde en Derecho Civil, es lo cierto que bajonuestro Código Civil, cuando existe dolo, el contrato no es inexistente, sino anulable y la acción para reclamar su nulidad prescribe a los cuatro años de la consumación del contrato, conforme dispone el artículo 1253 del Código Civil. Demanera, pues, que si sostuviéramos la conclusión a que llególa corte inferior de que el contrato es inexistente por haber mediado influencia indebida, que es una de las varias modalidades del dolo definido en el artículo 1221 del Código Civil,(6) tendríamos que revocar la sentencia y desestimar la demanda porque al ser ésta radicada habían transcurrido más de cuatro años desde la consumación del contrato, y por el fundamento adicional de que la corte no declaró probado que la persona que ejercitó la indebida influencia, hubiera actuadocon el conocimiento o la complicidad del demandado.
En el presente caso ya hemos visto y así lo declaróprobado la corte inferior, que la causa del contrató es “irrisoria”.(7) Claro es que el hecho aislado de que la causa deun contrato sea extremadamente inadecuada no es por sí solosuficiente evidencia de que el perjudicado careciera de la. capacidad mental necesaria para prestar el consentimiento,, requisito indispensable para la existencia de los contratos.. *188Pero no cabe duda de qne una cansa extremadamente inade-cuada es un indicio bastante fuerte que debe mover al Tribunal a examinar las condiciones del contratante perjudicado para determinar si en efecto se trata de una persona men-talmente incapacitada como se alega en la demanda de este ■caso*
 Parece conveniente antes de emprender el estudio de la evidencia, establecer cuál es el criterio legal para determinar si ba existido consentimiento válido. El artículo 1215 del Código Civil prescribe que no pueden prestar consentimiento los locos o dementes. Cabe preguntar abora: ¿el loco ■o demente a que se refiere el artículo 1215 es acaso únicamente el loco desde el punto de vista del psiquiatra como entendió la corte inferior1? No es ese el criterio para determinar la capacidad para contratar. La norma a seguir en •casos civiles es determinar si el contratante, enfermo mental por razón de su enfermedad, goza de capacidad mental .suficiente para darse cuenta de la transacción específica que realiza, considerándola en todos sus aspectos. El contratante puede ser un loco desde el punto de vista del psiquiatra, y no obstante, tener la capacidad mental suficiente para •darse cuenta del alcance de una determinada transacción. De .ahí que el artículo 180 del Código Civil, al tratar de la tutela de los locos, preceptúe que no se podrá nombrar tutor a los locos o dementes mayores de edad, sin que preceda la declaración de que son incapaces para administrar sus bienes. Esto lógicamente implica que al loco que está capacitado para .administrar sus bienes no se le puede nombrar tutor. Si la ley probibe que se le nombre tutor a la persona que tiene •capacidad para administrar sus bienes, precisa concluir que •eso es así porque le reconoce la capacidad legal para contra-tar. Por esta razón dice Manresa, comentando el artículo .213 del Código Civil Español igual al 180 del nuestro:
“La prevención que hace este artículo es perfectamente lógica. Lo primero que hay que probar es la procedencia de la tutela, y *189ésta claro es, que no resulta necesaria mientras la locura, la demen-cia o la sordomudez no sean tales que incapaciten al paciente para administrar, debiendo esta circunstancia acreditarse legalmente. ’ ’’ Tomo 2 (3ra. ed. 1907) págs. 203-4.
Y al mismo efecto dice Seaevola:
“Lo mismo cabe sostener del loco que no es furioso, ... de-aquel monomaniaco templado en su conducta, buen administrador de sus bienes, y que sólo se desvía del común pensar y sentir cuando-la manía ejerce su influjo sobre su pensamiento. ¿Qué motivo hay para someter a esta persona a perpetua tutela cuando es capaz de administrar? A buen seguro que los parientes a quienes la ley reco-noce facultad de pedir la declaración de incapacidad, si notasen que dilapidaba sus bienes o abandonaba al descuido sus heredades, pu-diéndose atribuir a su locura, ya ejercitarían sus derechos.
“La declaración judicial de la demencia lleva consigo tan tras-cendentales efectos que siempre se ha requerido una previa infor-mación ante los Tribunales, 'de la que resultase la prueba plena de la incapacidad.’’ Seaevola, Código Civil Español, t. 4 (3ra. ed.. 1893) pág. 222.. (Bastardillas nuestras.)
Abundando Manresa en ese criterio, al comentar el ar-tículo 1263 del Código Civil Español, igual al 1215 del nues-tro, sostiene que el contrato celebrado por un niño, no es meramente anulable, sino inexistente porque su escaso de-sarrollo mental no le permite darse cuenta de la transacción que celebra. Y cita con aprobación la Sentencia del Tribunal Supremo de España de 6 de noviembre de 1858, donde-se resolvió que no se infringe la ley declarando nulo un con-trato celebrado por una persona en estado de embriaguez. Comentando esa sentencia que califica de importantísima, ex-pone:
“Nada dice el Código sobre este particular, pero como nada decía tampoco la legislación antigua, a pesar de lo cual se formuló la doctrina, y como son permanentes los fundamentos de justicia que-abonan ésta, creemos que, planteado el caso, se resolvería de igual modo, y más aún, teniendo en cuenta que el silencio de la ley puede explicarse por la conveniencia de no dar una regla inflexible para el hecho de tan varia gradación e influencia como la embriaguez. *190Porque, eso sí, habrá de distinguirse atendiendo siempre a las con-diciones del sujeto, desde las libaciones, que no privan de la razón sin efecto anulatorio alguno, hasta aquellos últimos grados de la ■embriaguez que oscurecen por completo las facultades y casi extin-guen la conciencia de los actos, reservando para estos últimos la nulidad de las obligaciones así contraídas.” Ob. y t. citados, pág. 641.
De modo, pues, que si Ramón Díaz Rivera, por razón de su enfermedad — que como veremos más adelante databa desde temprana edad — tenía sus facultades mentales tan obs-curecidas que le impedían darse cuenta de la transacción tan importante que estaba celebrando, fuerza es concluir, apli-cando la doctrina enunciada, que el consentimiento que él prestó fue el mismo que hubiera prestado un individuo cuya mente estuviera obscurecida por la embriaguez o por su falta de desarrollo debido a su corta edad.
El mismo critério se aplica en la Ley Común. El artículo .de Milton D. Creen, titulado “Proof of Mental Incompetency and the Unexpressed Major Premise”, publicado en 53 The Yale Law Journal, págs. 271, 275, dice:
“El hecho determinante a ser probado es incompetencia mental —no locura. Desde el punto de vista legal, esa locura o demencia es indiferente, es decir, no es un factor determinante. Gomo un hecho probado, la locura puede dar lugar a una inferencia de in-competencia mental, dependiendo en cada caso del tipo o severidad de la enfermedad mental; pero está bien establecido que la mera prueba de debilidad mental o locura no basta para invalidar un contrato o un testamento. Para que exista incompetencia mental el desorden de la mente debe ser tal que destruya la capacidad para entender la transacción particular de que se trate.” (Bastardillas nuestras.)
Conocido ya el criterio aplicable, examinemos ahora los hechos que la corte estimó probados y determinemos si de-muestran que la capacidad mental del demandante era sufi-ciente para darse cuenta de la importante transacción que celebró con su hermano.
*191La corte inferior declaró probados:
1. Que allá para el año 1938 el Dr. Rafael Muñoz Váz-quez examinó al demandante a petición de sn madre Josefa Rivera, a fin de poder ingresarlo en el Manicomio Insular; que como resultado de la información que ella le diera sobre su hijo y las preguntas que a éste hiciera, llegó a la con-clusión de que el estado del demandante dependía de sífilis cerebral; que notó en él síntomas de esquizofrenia y de los de un hombre que podía estar enajenado de sus facultades mentales.
2. Que el demandante una vez se rompió toda la ropa y se quedó desnudo y en otra ocasión compró una yegüita y trató de enseñarla a vivir sin comer; que con dinero que recibió de la transacción empezó a comprar automóviles y luego quería destruirlos con una segueta; que compró una motocicleta y estuvo corriendo en ella tres días con sus tres noches, vendiéndola luego en $300 a pesar de haberle cos-tado $700; que iba al campo de aviación, montaba en aero-planos y luego aseguraba que él mismo los había conducido; que era conocido con el mote de “Popeye el loco”; que cons-tantemente decía que cuando cogiera el importe de la heren-cia se compraría una motocicleta y un aeroplano; que el de-mandante transigió sus derechos hereditarios en la herencia de su padre por la suma de $10,000, de los cuales recibió $5,000 y los $5,000 restantes fueron a las manos de sus abogados.
3. Que conforme declaró el psiquiatra Dr. José R. Maymí, graduado de la Universidad de Johns Hopkins, el deman-dante padecía de oligofrenia, la cual es un grado deficiente de la inteligencia; que no era hombre competente; que no era persona que pudiera entender el alcance de una transacción financiera que envolviera miles de dólares, ya que no podía Aquilatar el verdadero valor del dinero y que ese estado databa en él de época muy temprana en su vida; que el demandante tiene aproximadamente doce años d.e edad men*192tal, que viene siendo nn cociente de setenta y cinco por ciento de inteligencia normal; qne para el Ejército de los Estados Unidos se requiere una edad mental de doce años (8) y que Ramón Díaz Rivera es un imbécil de alto grado, llegando a los límites del morón, pero que no puede considerársele loco 'psiquiátricamente; que no estaba loco cuando se celebró el juicio, pero que lo babía estado en dos ocasiones; que pade-cía de sífilis y dio positivo en el examen de Wasserman.
4. Dando crédito a la declaración del Dr. José D. Jiménez, la corte estimó probado que el demandante tenía una edad mental de doce años y un mes; que estaba entre el límite del retardado mental o torpe y el morón; que es un débil mental, persona muy emotiva y sensible a cualquier estímulo y además que era muy impresionable y no era persona culta. Admitió este testigo, según lo estimó probado la corte, que si antes de perder su dinero él compraba automóviles para convertirlos en aeroplanos, demostraba muy poco juicio y presumiría que estaba mentalmente enfermo; que en cuanto a lo del caballo vivir sin comer, diría que era una cosa completamente absurda, que se trataba de una persona completamente anormal; que el atacar a la madre violentamente demostraba anormalidad; que Ramón Díaz Rivera era una persona que respondía a impulsos, una persona precipitada y era inexacto en su me-moria; que era su opinión que él podía hacer decisiones con desventaja para él.(9)
*1935. Por otro lado estimó probado la corte que el deman-dante, mientras era muchacho, acostumbraba hacer mandados y merodear por los alrededores del cine de Gruayama; que era un muchacho servicial que estuvo hasta segundo grado de escuela elemental y que luego de haber recibido el dinero de la transacción de su herencia, obtuvo licencia para conducir vehículos de motor en Puerto Rico, después de pasar varios exámenes escritos y prácticos ante el Negociado de Automó-viles del Departamento del Interior. Esto no obstante, la corte estimó probado que el demandante estaba ansioso de obtener el dinero con el fundamental propósito de hacerse de un automóvil, una motocicleta o un aeroplano y que el día que precedió al de la transacción, sus abogados le facilitaron los medios de obtener una licencia para conducir vehículos de motor en esta Isla.
/ A nuestro juicio, el criterio aplicado por la corte es erróneo. La norma aplicada no debió ser si el demandante era un loco desde el punto de vista del psiquiatra. Es verdad que ningún testigo del demandante expresamente declaró que el día 28 de febrero de 1940, fecha en que se suscribió la es-critura de transacción, él estuviera loco. Pero hemos visto por la evidencia presentada en este caso, tanto pericial como de personas que observaron la conducta de Ramón Díaz Rivera, que la corte estimó probado que su enfermedad mental era permanente y que su falta de capacidad existía en todo momento desde temprana edad. Entre los testigos del dei mandado que declararon sobre su capacidad mental en el momento de firmarse el contrato de transacción el 28 de fe-brero de 1940 se halla el Lie. Adolfo Porrata Doria. Este, como es natural, tenía marcado interés en sostener la capa-cidad mental del demandante para celebrar el contrato que sé llevó a cabo bajo su consejo y del cual el testigo se benefició. La mejor refutación a su testimonio es el hecho estimado *194probado por la corte que cuando se fue a celebrar el contrato de servicios profesionales en el caso de filiación, al abogado Porrata Doria no le satisfizo que dicbo contrato fuera firmado por Ramón Díaz Rivera solamente, sino que exigió que su madre Josefa Rivera también lo firmara a pesar de que el demandante era entonces mayor de edad y de que su madre no tenía interés pecuniario en el resultado del pleito. A este efecto, cabe repetir la pregunta que se bizo la corte sentencia-dora: “¿Por qué creyó necesario tomarle la firma a la madre de Díaz Rivera en ese contrato, a pesar de que él era ya mayor de edad? ¡Quién sabe si se conocía que Ramón era un in-capaz, un débil mental!” Otro de los testigos presentes al firmarse la escritura, el abogado Ismael Anglade, nos dice que el demandante actuó como una persona normal, pero, sin embargo, declara que cuando se iba a firmar el contrato y el abogado Porrata Doria alegaba que $10,000 era una cantidad inadecuada, el propio demandante le interrumpió para decir que era suficiente. Ya sabemos lo inadecuada que resultó la compensación recibida por él, de manera, pues, que conside-rada la prueba que ya conocemos, esta actitud del demandante en aquellos momentos en que cualquier persona normal hubiera tratado de cooperar con su abogado para sacar el mejor partido, está demostrando que el demandante no es-taba actuando, en aquel momento, como lo hubiera hecho una persona normal en defensa de sus intereses. A nuestro juicio, la corte inferior cometió manifiesto error al no decla-rar inexistente el contrato de transacción por falta de capa-cidad en el demandante para prestar consentimiento.
 Es conveniente consignar que la corte a quo declaró probado que la sentencia de filiación había sido obtenida a base de una transacción del estado civil. Basó su conclusión en que el 18 de enero de 1940 los dos hermanos habían suscrito un contrato a virtud del cual Díaz Luzunaris se obligaba a no poner obstáculos al pleito de filiación, y en que en el de transacción de derechos hereditarios celebrado el 28 de *195febrero de 1940, se expuso también que la cansa de la tran-sacción era el pago de $10,000 por los derechos del hijo natural en la herencia, así como el no haberse puesto obstáculos al pleito de filiación. Al iniciar la discusión de este punto, no podemos perder de vista que la prohibición de transigir el estado civil es una limitación al derecho de libre contratación y como tal, debe ser estrictamente interpretada. Ex parte Santiago et al y El Pueblo, 21 D.P.R. 377. Es significativo que los propios apelados, los únicos perjudicados por la sen-tencia de filiación, señalen como error el haberse declarado que hubo tal transacción del estado civil. Sostienen que no la hubo y explicando su posición dicen en su alegato:
“Pero el hecho escueto en el caso de autos de que Ignacio Díaz no interpondría obstáculos o dificultades para que aquella corte dictara sentencia fué, y debe ser, considerado en derecho, una demos-tración de su acatamiento ' a la ley que rige la materia de filia-ción.”(10)
En verdad la sentencia de filiación no fué dictada a virtud de la estipulación de las partes a ese efecto, sino que el de-mandante presentó su prueba, la corte la oyó, la apreció y por los méritos de la misma, dictó la sentencia. Es cierto que el demandado en el pleito de filiación no ofreció evidencia alguna y que en el contrainterrogatorio de los testigos del deman-*196dante se limitó a formular preguntas sin importancia alguna, á Acaso estaba el demandado obligado a oponerse a la demanda de filiación? Si en realidad no tenía probabilidades de éxito y estaba convencido del derecho que asistía al demandante, ¿no era más beneficioso para el demandado evitar una contienda inútil y tratar así de lograr una mejor transacción de los derechos hereditarios con el hijo natural? Nos parece que si la prueba que tuvo ante sí la corte — que nadie ha insinuado siquiera que fuera falsa — ameritaba la sentencia y la propia corte no sabía, como así resultó de los autos, que existiera tal convenio de 18 de enero de 1940 cuando la dictó, al así resolver no pudo ser influenciada por convenio anterior entre las partes, sino que actuó de acuerdo con la prueba presentada. Además, precisa tener en cuenta que el demandante estaba mentalmente incapacitado para celebrar un contrato, y siendo ello así, el supuestamente celebrado el 18 de enero de 1940 no es un arma que pueda esgrimirse en perjuicio de sus intereses y a favor de quien se benefició prevaliéndose de su incapa-cidad.
Otro error señalado por la apelante es el de que la corte inferior aceptara como válido el nombramiento de tutora a favor de Josefa Rivera, a virtud del cual presentó este pleito en representación de su hijo. Se impugnaba la tutela *197por los fundamentos de que el nombramiento no babía sido inscrito en el libro de tutelas, porque el incapaz no fue legal-mente notificado del procedimiento y porque el fiscal no com-pareció en defensa del alegado incapaz. Pero la corte a quo declaró probado que el incapaz estuvo presente durante la vista del caso y se dió cuenta del acto que se estaba allí rea-lizando; que la ley no exige la presencia del fiscal como requisito indispensable para la validez del procedimiento y finalmente que la carta de tutela fue inscrita en el libro corres-pondiente. A nuestro juicio no erró la corte al sostener la validez del nombramiento de tutor.
 La contención de que la demanda no aduce Lechos está basada en que en la misma no se alegó que el demandante estuviera dispuesto a restituir al demandado los $10,000 que recibió a virtud del contrato cuya nulidad solicitaba. Es verdad que el artículo 1255 del Código Civil exige que declarada la nulidad de una obligación, los contratantes deben restituirse recíprocamente las cosas que hubiesen sido materia del contrato con sus frutos, etc., y que el 1256 dispone que cuando la nulidad procede de la incapacidad de uno de los contratantes no está obligado el incapaz a restituir, sino en cuanto se enriqueció con la cosa o precio que recibiera; pero es que como cuestión de hecho el demandado en todo momento debía al demandante, por concepto de su herencia, una cantidad mucho mayor que los $10,000 que éste recibió. De manera, pues, que ni aún después de dictada sentencia decretando la nulidad del contrato, vendría obligado el demandante a devolver cantidad alguna al demandado, y por el contrario, tendría derecho a recibir de éste el complemento de su legítima. Tampoco erró la corte al resolver que la acción no había prescrito. De acuerdo con la demanda y con la prueba, se trataba de un contrato inexistente por falta de consentimiento y la acción para decretar la inexistencia nunca prescribe.
Hay otros errores señalados por la apelante que en verdad son tan insubstanciales que no justifican su discusión. Entre *198ellos podríamos señalar el de que el demandante ratificó la transacción de derechos hereditarios por el mero hecho de haber recibido los $10,000 en pago de su herencia.

Aunque por fundamentos distintos de los expuestos por la corte inferior, procede la confirmación de la sentencia apelada.

(11)


El Juez Asociado Sr. Marrero no intervino.

 El hijo natural fué reconocido por sentencia dictada contra la Sucesión de Ramón Pastor Díaz Molinari el 28 de febrero de 1940.


 El pleito se dirigió contra Ignacio Díaz Luzunaris y contra la viuda de Pastor Díaz Molinari. En cuanto a la viuda, solicitaba se declarase nulo un contrato celebrado entre ella e Ignacio Díaz Luzunaris con posterioridad a la transacción entre los dos hermanos y por el cual Ignacio Díaz Luzunaris transigió con la viuda los derechos que ella tenía en la herencia de su esposo. En cuanto a este contrato, la corte desestimó la demanda y la sentencia no fué apelada, por lo que es innecesario hacer más referencia al mismo.


 El artículo 1213 del Código Civil, en lo pertinente, prescribe:
"Artículo 1213. — No hay contrato sino cuando concurren los requisitos siguientes:
"1. Consentimiento de los contratantes.
"2 . ‘ . -. . » ' 1


 Antes de la celebración del juicio en. la corte inferior, falleció Ignacio Díaz Luzunaris, siendo sustituido por su Sucesión, compuesta de sus hijos legí-timos menores de edad y de su viuda Eva Lamoutte, quienes instaron el pre-sento recurso de apelación.
Después de establecida la apelación falleció el apelado Ramón Díaz Rivera, 'habiendo sido sustituido por su madre natural Josefa Rivera.


 Los tratadistas y aun el propio Código (artículo 1222, ed. 1930) dis-tinguen dos especies de dolo: el causante o grave y el incidental. El primero, es aquel que determina el consentimiento y por supuesto, causa la nulidad de la obligación; el segundo, el incidental, también llamado dolo incidente, no ¡anula el contrato porque no es grave y sólo da lugar a la indemnización de daños y perjuicios. Manresa, Comentarios al Código Civil Español, t. 8 (2da. .ed. 1907) pág. 658.


 El dolo comprende el engaño, el fraude, la falsa representación, la. indebida influencia con la limitación antes expuesta.


 El propio demandado, al presentar la planilla de contribución de lieren-.eia, consignó que al demandante había correspondido, por concepto de herencia,, la cantidad de $76,053.21.


s) En su declaración este perito manifestó que si hubiera ingresado Ramón Díaz Rivera en el Ejército lo hubieran licenciado en seguida.


 Conviene tener presente que el Dr. Jiménez, declarando como perito de los demandados, informó que en la prueba psieométriea a que sometió al demandante, resultó el notable defecto que tenía él para recordar los meses del año; que uñate veces los recordaba bien y otras cometía errores, y cuando le preguntaba qué mes antecede a otro, contestaba casi siempre el mes siguiente; que su memoria era defectuosa, pero el perito de los demandados/ trató de expli-car esta situación mental del demandante diciendo que a él le daba la impre-sión que el demandante no atendía a las preguntas porque no tenía interés en vivir hechos en su vida pasada; que las contestaciones que daba'no eran siempre responsivas; que el demandante no daba muestra de fatiga mental ni de estar lento, sino más bien la tendencia de precipitarse en sus contestacio-nes; que sabe apreciar situaciones a veoes complicadas, pero no da la impre-*193sión de tener im profundo •conocimiento -de las materias ermueltas; que el tes-tigo diría que el demandante es una persona que sabe perfectamente una situa-ción pero que no le gusta profundizarla ni analizarla.


 Pai-ece pertinente consignar que en 1911, cuando' el demandante con-taba tres años de edad, Josefa Bivera, en su carácter de madre con patria potestad, instó pleito de filiación contra Bamón Pastor Díaz Molinari, y el 12 de enero de 1912 obtuvo sentencia decretando la filiación. La sentencia fué revocada por este Tribunal y devuelto el caso para un nuevo juicio por el fundamento de que la corte inferior erró al no admitir cierta evidencia ofre-cida por el demandado, al efecto de que la madre del demandante había tenido' relaciones con otros hombres en la época en que el niño pudo ser concebido. Rivera, v. Díaz, 19 D.P.R. 548. Por razones que desconocemos, el nuevo juicio no se celebró hasta el 28 de febrero de 1940. Pero en relación con la prueba ofrecida y no admitida en el primer juicio, es significativo que el 12 de diciembre de 1912, Bamón Pastor Díaz Molinari, Pedro G. Goyco y el abogado Luis Abella Blanco, quienes actuaban de mutuo acuerdo, fueron convictos pol-la Corte de Distrito de Guayama de un delito de conspiración y sentenciados a cumplir un año de cárcel. El delito consistió en que Bamón Pastor Díaz Molinari, puesto de acuerdo con Goyco y su abogado, mediante el pago de *196$25 a un tal Ramón Jiménez, consiguió que éste, quien nunca había tenido relaciones de clase alguna con Josefa Rivera, se prestara a reconocer como hijo suyo en escritura pública a Ramón Díaz Rivera, siendo éste entonces un menor de edad. En la referida escritura comparecían Ramón Jiménez y Josefa Rivera y expusieron que habían procreado a Ramón Díaz Rivera. Esta escritura fué preparada por dicho abogado, de acuerdo con Ramón Pastor Díaz. Molinari. Y prevaliéndose de que Josefa Rivera, aunque podía firmar no sabía leer ni escribir, la engañaron diciéndole que por aquella escritura Ramón Pastor Díaz Molinari le estaba reconociendo su hijo, todo lo cual se hizo con el fin de que ella la firmara y de ese modo privar al menor de su derecho a establecer su status como hijo natural reconocido de Ramón Pastor Díaz Molinari. Bajo ese engaño la madre firmó la escritura. Esa actuación com-binada entre Ramón P'astor Díaz Molinari, Goyco y el referido abogado, fué la que dio lugar a la sentencia por conspiración, la cual fué confirmada por este Tribunal. Pueblo v. Díaz et al, 22 D.P.R. 191; In re Abella, 25 D.P.R. 744.
No es extraño, pues, que el demandado, Conociendo @3tos antecedentes, noi pusiera obstáculos a la filiación del demandante.


 En vista de lo que aparece de los autos cou respecto a la intervención del abogado Adolfo Porrata Doria, oportunamente se ordenará al Riscal de este Tribunal que proceda a practicar una investigación con respecto a la conducta profesional de dicho abogado.